
	
		I
		111th CONGRESS
		1st Session
		H. R. 3930
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Energy and Commerce and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend for 6 months the maximum COBRA continuation
		  coverage period for individuals who were involuntarily terminated between April
		  1, 2009, and December 31, 2009, and to amend the American Reinvestment and
		  Recovery Act of 2009 to extend the eligibility period and maximum assistance
		  period for COBRA premium assistance under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Extended COBRA Continuation Protection
			 Act of 2009.
		2.6-month extension
			 of COBRA continuation coverage for individuals involuntarily terminated between
			 April 1, 2008, and December 31, 2008.
			(a)In
			 generalIn applying a COBRA
			 continuation provision (as defined in section 2791(d)(4) of the Public Health
			 Service Act (42 U.S.C. 300gg–91(d)(4))) to an individual whose COBRA
			 continuation coverage was a consequence of a termination (or reduction of
			 hours) of employment occurring on or after April 1, 2008, and before January 1,
			 2010, if the maximum required period of COBRA continuation coverage is 18
			 months, such period is extended to 24 months.
			(b)Transitional
			 rule
				(1)In
			 generalIn the case of an
			 individual described in paragraph (2), under rules established jointly by the
			 Secretaries of Health and Human Services, Treasury, and Labor, the individual
			 may elect to continue and extend such coverage under the provisions of
			 subsection (a) through an election similar to the election permitted under
			 section 3001(a)(4)(A) of division B of the American Reinvestment and Recovery
			 Act of 2009. In no case shall the extended period of continuation under this
			 paragraph exceed 6 months.
				(2)Individual
			 describedAn individual
			 described in this paragraph is an individual whose COBRA continuation coverage
			 —
					(A)is described in
			 subsection (a);
					(B)expired by virtue
			 of reaching the maximum required period of continuation coverage before the
			 date of the enactment of this Act; and
					(C)would, but for the
			 application of such maximum required period of such continuation coverage, had
			 continued after such date.
					3.Extension of
			 COBRA premium assistance under ARRA
			(a)Extension of
			 period for individuals To qualify as assistance eligible
			 individualsSubsection
			 (a)(3)(A) of section 3001 of division B of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) is amended by striking
			 December 31, 2009 and inserting June 30,
			 2010.
			(b)Extension of
			 maximum period of COBRA premium assistanceSubsection
			 (a)(2)(A)(ii) of such section is amended—
				(1)in subclause (I),
			 by striking 9 months and inserting 15
			 months;
				(2)by striking
			 or at the end of subclause (II);
				(3)by striking the
			 period at the end of subclause (III) and inserting , or;
			 and
				(4)by adding at the
			 end the following new subclause:
					
						(IV)December 31,
				2010.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall be effective as if included in the enactment of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5).
			
